Citation Nr: 0835494	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

Degenerative joint disease of the right knee is attributable 
to service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
service.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2005.  While the letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating and an effective date.  See Dingess, supra.  However, 
the veteran was subsequently provided notice pertaining to 
these elements by letter dated in September 2008.  Although 
the veteran received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

					Analysis 

The veteran is seeking service connection for degenerative 
joint disease of the right knee.  The veteran has alleged 
that her disability is a consequence of service.  Having 
reviewed the evidence, the Boards finds in the veteran's 
favor.  

Service medical records show complaints and treatment for 
bilateral shin splints.  Bilateral foot and heel pain was 
also noted in service.  Bilateral leg pain was noted in 
October 1996.  Right leg longer than left was noted in June 
2002.  In a June 2005 MRI of the knees, the knee joint spaces 
were shown to be well preserved and it was shown that there 
were no significant degenerative changes.  It was noted that 
there was no joint effusion and minimal tricompartmental 
osteophytosis may be present.  An impression was given of no 
fracture or other acute osseous abnormality and minimal if 
any degenerative change visible by plain film.  

The veteran was afforded a VA compensation and pension 
examination in October 2005.  During this examination, the 
veteran reported knee problems dating back to 1997.  She 
reported residual aching and stiffness in both knees with 
prolonged squatting or standing.  An impression was given of 
possible minimal to mild left patellofemoral joint 
degenerative change or normal variant and no other 
abnormalites identified with particular attention to the 
knees and shins.  A diagnosis was given of degenerative joint 
disease of the left knee.  

The Board finds that service connection for degenerative 
joint disease of the right knee is warranted.  In this 
regard, the Board notes that the veteran was granted service 
connection for degenerative joint disease of the left knee.  
The RO assigned DC 5003 (generalized osteoarthritis) instead 
of DC 5010 (traumatic arthritis) for the veteran's service 
connected degenerative joint disease of the left knee.  As 
noted above, 38 C.F.R. § 3.303(b) provides that subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Medical evidence 
demonstrating an etiological link is not necessary to prove 
service connection when the disability is chronic.  See 
Groves v. Peake, __ F. 3d. __, WL 1902496 (2008).  

Here, the veteran was diagnosed with degenerative joint 
disease of the left knee and was granted service connection 
under DC 5003.  The June 2005 MRI showed the knee joint 
spaces were well preserved and that there were no significant 
degenerative changes.  The use of the term "no significant" 
implies something.  There is a June 2005 x-ray which shows 
minimal tricompartmental osteophytosis may be present.  The 
interpreter of the MRI determined that there was am inor 
abnormality.  The Board finds that the right knee joint 
disease is a subsequent manifestation of the service 
connected generalized degenerative joint disease (Code 5003).  
There is nothing in the record that dissociates the current 
right knee condition from the generalized degenerative joint 
disease.  Consequently, the Board finds that the veteran is 
entitled to service connection for degenerative joint disease 
of the right knee.

To the extent there should have been further development in 
the case that was for the RO to decide.  We are basing our 
decision on the evidence of record.  Accordingly, service 
connection for degenerative joint disease of the right knee 
is granted.  


Lastly, the record establishes that there were findings in 
each knee within one year of separation from service.  As 
such, the disability was manifest to a degree of 10 percent 
within one year.  See Diagnostic Code 5003 referencing two or 
more joints.


ORDER

Service connection for degenerative joint disease of the 
right knee is granted.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


